UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     BATRINA MARTIN,                                 DOCKET NUMBER
                  Appellant,                         DC-752S-15-1086-I-2

                  v.

     DEPARTMENT OF THE NAVY,                         DATE: September 26, 2016
                 Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Batrina Martin, Chesapeake, Virginia, pro se.

           Jennifer L. Taylor, Portsmouth, Virginia, for the agency.

           Thomas J. Tangi, Jacksonville, Florida, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     dismissed her appeal for lack of jurisdiction. Generally, we grant petitions such
     as this one only when: the initial decision contains erroneous findings of material
     fact; the initial decision is based on an erroneous interpretation of statute or

     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                                2

     regulation or the erroneous application of the law to the facts of the case; the
     administrative judge’s rulings during either the course of the appeal or the initial
     decision were not consistent with required procedures or involved an abuse of
     discretion, and the resulting error affected the outcome of the case; or new and
     material evidence or legal argument is available that, despite the petitioner’s due
     diligence, was not available when the record closed.             Title 5 of the Code of
     Federal Regulations, section 1201.115 (5 C.F.R. § 1201.115).                   After fully
     considering the filings in this appeal, we conclude that the petitioner has not
     established any basis under section 1201.115 for granting the petition for review.
     Therefore, we DENY the petition for review. Except as expressly MODIFIED by
     this Final Order, 2 we AFFIRM the initial decision.
     Background
¶2         In this appeal, filed on August 11, 2015, the appellant, who is a Health
     System Specialist, GS-0671-09, challenged a proposed 3-day suspension 3 for
     failure to complete work assignments in a timely manner. She also alleged that
     the agency “unofficially demoted her,” issued a letter of reprimand for failure to
     follow the proper leave-requesting procedures, engaged in favoritism, and
     discriminated against her based on color and disability. Initial Appeal File (IAF),
     Tabs 2-3. She further alleged that the agency retaliated against her for engaging
     in equal employment opportunity (EEO) and union activity. IAF, Tab 2 at 4-5.
     Because she stated that she also had filed a complaint with the Office of Special


     2
       The administrative judge found that the appellant presented no proof that she had
     exhausted her administrative remedies with the Office of Special Counsel. Refiled
     Appeal File, Tab 16, Initial Decision at 3-5. We have modified the initial decision to
     acknowledge that she submitted newly available evidence regarding exhaustion and to
     reassess the jurisdictional issues. Additionally, we have modified the appeal rights
     from those given in the initial decision to reflect that this appeal does not fall within the
     Board’s mixed-case jurisdiction. Id. at 11-13.
     3
        The agency proposed the suspension on July 16, 2015, and imposed it on
     August 21, 2015. Initial Appeal File, Tab 3 at 3, 15. By the time that the appellant
     refiled the appeal, the suspension already had been imposed.
                                                                                             3

     Counsel (OSC) on July 6, 2015, and 120 days had not yet elapsed, 4 she moved for
     the administrative judge to dismiss her appeal without prejudice, granting her the
     right to refile on or after November 3, 2015.              IAF, Tab 8 at 3-6.        The
     administrative judge issued an initial decision granting her motion. IAF, Tab 9.
¶3         The appellant refiled her appeal on November 13, 2015. Refiled Appeal
     File (RAF), Tab 1. After the parties submitted evidence and argument as to the
     jurisdictional issues, RAF, Tabs 14-15, the administrative judge dismissed the
     appeal for lack of jurisdiction, RAF, Tab 16, Initial Decision (ID) at 7.            The
     administrative judge found that the personnel actions the appellant alleged, such
     as the 3-day suspension, letter of reprimand, and “unofficial demotion,” did not
     fall within the Board’s jurisdiction as adverse actions.               ID at 3.      The
     administrative judge issued no finding regarding the appellant’s EEO claims
     because her allegations of discrimination and retaliation were not connected with
     otherwise appealable actions. ID at 1 n.1; see Metzenbaum v. General Services
     Administration, 83 M.S.P.R. 243, ¶ 8 (1999) (holding that the Board lacks
     jurisdiction to consider allegations of discrimination prohibited by 5 U.S.C.
     § 2302(b), absent an otherwise appealable action).
¶4         As for the appellant’s whistleblower claim, the administrative judge
     concluded that she failed to make nonfrivolous allegations that would support a
     finding that the Board had jurisdiction over that matter as an individual right of
     action (IRA) appeal. ID at 3-7. The administrative judge found that the appellant
     had not shown she exhausted her administrative remedies before OSC because she
     had not presented any proof that she had filed a complaint with that agency, and,


     4
       For the Board to consider whistleblowing allegations associated with an action that is
     not directly appealable, an appellant must first exhaust her remedy with OSC. She may
     do so by filing a complaint with OSC, and then by either receiving notification from
     that agency that it has terminated its investigation of her allegations, or by waiting for
     120 calendar days to elapse between the filing of her complaint and the time that she
     seeks Board review.       5 U.S.C. § 1214(a)(3); Baggan v. Department of State,
     109 M.S.P.R. 572, ¶ 11 (2008).
                                                                                           4

     assuming she had, she did not adequately describe what she alleged to have
     reported in her complaint. ID at 3-5. The administrative judge additionally noted
     that some of the personnel actions she asserted, including the 3-day suspension,
     took place after the date upon which she allegedly filed her complaint. ID at 5.
     The administrative judge further found that the appellant’s allegations of having
     made a protected disclosure were vague and unsubstantiated. ID at 6-7. He also
     found that, even if she had nonfrivolously alleged that she engaged in
     whistleblowing activity, she failed to allege that any of her disclosures were
     contributing factors in the agency’s personnel actions against her. ID at 7.
¶5         The appellant filed a petition for review. Petition for Review (PFR) File,
     Tabs 1-2. She explained that she received a March 8, 2016 close-out letter from
     OSC for File Number MA-15-4773 after the initial decision was issued, and
     “[t]herefore, the MSPB has jurisdiction to provide corrective action.” 5 PFR File,
     Tab 1 at 4.
     Jurisdictional Standard
¶6         To establish the Board’s jurisdiction over an IRA appeal, an appellant must
     have exhausted her administrative remedies before the OSC and make
     nonfrivolous allegations of the following: (1) she engaged in whistleblowing by
     making a protected disclosure under 5 U.S.C. § 2302(b)(8), or engaged in other
     protected activity as specified in 5 U.S.C. § 2302(b)(9)(A)(i), (B), (C), or (D);

     5
       The appellant submitted two documents pertaining to her whistleblower complaint.
     PFR File, Tab 2. These documents are not in the record below. The first document, an
     email message dated July 6, 2015, shows that OSC received her electronic complaint
     that day and opened File Number MA-15-4773. Id. at 6-7. The Board will not consider
     evidence submitted for the first time with the petition for review absent a showing that
     it was unavailable before the record was closed despite the party’s due diligence.
     Avansino v. U.S. Postal Service, 3 M.S.P.R. 211, 214 (1980); 5 C.F.R. § 1201.115(d).
     The email message predates the close of the record on February 4, 2016, compare
     PFR File, Tab 2 at 6, with RAF, Tab 13, and the appellant has not explained why she
     was unable to submit it before the record closed. It thus cannot be considered new
     evidence that would justify granting a petition for review. The second document is the
     OSC close-out letter, which meets the Board’s definition of new evidence, and we
     address it below.
                                                                                        5

     and (2) the disclosure or activity was a contributing factor in the agency’s
     decision to take or fail to take a personnel action as defined by 5 U.S.C.
     § 2302(a)(2)(A). 5 U.S.C. §§ 1214(a)(3), 1221; Yunus v. Department of Veterans
     Affairs, 242 F.3d 1367, 1371 (Fed. Cir. 2001).
     New Evidence Regarding Exhaustion
¶7        The March 8, 2016 OSC close-out letter postdates the close of the record
     and meets the Board’s definition of new evidence.          PFR File, Tab 2 at 8;
     see Avansino v. U.S. Postal Service, 3 M.S.P.R. 211, 214 (1980); 5 C.F.R.
     § 1201.115(d). Because the letter verifies that the appellant submitted an OSC
     complaint, we modify the initial decision to find that she submitted evidence on
     review establishing that she exhausted her administrative remedies for at least
     some of her alleged protected disclosures and personnel actions.
¶8        The OSC close-out letter states, in relevant part:
           You assert that you have suffered reprisal in the form of receiving a
           letter of caution, a letter of reprimand, a three day suspension, denial
           of advanced sick leave, an inaccurate rating and denial of awards for
           reporting that management has engaged in Prohibited Personnel
           Practices by allowing you to not be compensated. You also allege
           that officials at the Department of the Navy, committed one or more
           prohibited personnel practices in not classifying your position
           correctly as you state that you are responsible for doing eight
           different jobs.
     PFR File, Tab 2 at 8.     The letter indicates that the appellant exhausted her
     administrative remedies for “reporting that management has engaged in
     Prohibited Personnel Practices by allowing you to not be compensated.”           Id.
     Although the precise matters reported to OSC are unclear from this statement, it
     appears to encompass any disclosures the appellant alleged having made
     regarding inequities in her workload and pay, which are discussed in greater
     detail below.   As for personnel actions, the letter indicates that the appellant
     exhausted her administrative remedy regarding the letter of caution, letter of
                                                                                         6

     reprimand, 3-day suspension, denial of advanced sick leave, inaccurate rating,
     and denial of awards. 6 Id.
¶9         The appellant additionally asserted that the agency committed a prohibited
     personnel practice described in 5 U.S.C. § 2302(b)(9)(A)(i) when it retaliated
     against her shortly after she reported to OSC that an unnamed agency official had
     “engaged in gross mismanagement, arbitrarily and capriciously exercised power,
     and   adversely    affected   [her]   rights”   by    treating   another    employee
     preferentially. RAF, Tab 15 at 6; see 5 U.S.C. § 2302(b)(9)(A)(i) (making it a
     prohibited personnel practice “to take or fail to take, or threaten to take or fail to
     take, any personnel action against any employee . . . because of . . . the exercise
     of any appeal, complaint, or grievance right granted by any law, rule, or
     regulation . . . with regard to remedying a violation of [section 2302(b)(8)]”).
     The appellant alleged that the official suspended her for failing to complete an
     assignment when it was due, when another employee who had failed to timely
     complete the same assignment on 11 different occasions had not been disciplined.
     RAF, Tab 15 at 7. The appellant filed her OSC complaint on July 6, 2015, id. at
     5; PFR File, Tab 2 at 6, and the agency proposed her suspension on July 16, 2015,
     IAF, Tab 3 at 15. Although the close-out letter makes it clear that the appellant
     reported to OSC that she had been suspended in reprisal for her alleged
     disclosures protected by 5 U.S.C. § 2302(b)(8), the letter does not specifically
     address any complaint she may have made to OSC about reprisal for exercising
     any right to complain to OSC protected by 5 U.S.C. § 2302(b)(9)(A)(i); PFR File,




     6
       Because the 3-day suspension was both proposed and imposed after she filed her
     complaint with OSC, IAF, Tab 3 at 3, 15, the appellant likely updated the complaint.
                                                                                          7

      Tab 2 at 8. We find that she did not present any proof that she had exhausted this
      particular matter with OSC. 7 See 5 U.S.C. § 1214(a)(3).
      Protected Disclosures
¶10         To establish the Board’s jurisdiction over an IRA appeal, an appellant must
      nonfrivolously allege that she engaged in whistleblowing activity by making a
      protected disclosure under 5 U.S.C. § 2302(b)(8). A whistleblowing “disclosure”
      is defined as:
            a formal or informal communication or transmission, but does not
            include a communication concerning policy decisions that lawfully
            exercise discretionary authority unless the employee or applicant
            providing the disclosure reasonably believes that the disclosure
            evidences –
                (i) any violation of any law, rule, or regulation; or
                (ii) gross mismanagement, a gross waste of funds, an abuse
                of authority, or a substantial and specific danger to public
                health or safety.
      5 U.S.C. § 2302(a)(2)(D); see 5 U.S.C. § 2302(b)(8). To establish the Board’s
      jurisdiction over an IRA appeal, a whistleblower need not prove that the matter
      she disclosed actually established any of the conditions, such as gross
      mismanagement, described in section 2302(b)(8). Instead, she must make a
      nonfrivolous allegation that the matter she disclosed was one that a reasonable
      person    in     her   position   would     believe   evidenced     any    of   these
      conditions.        Applewhite      v.      Equal       Employment         Opportunity
      Commission, 94 M.S.P.R. 300, ¶ 12 (2003). The test to determine whether the
      appellant had a reasonable belief that her disclosure evidenced any of the types of
      wrongdoing identified in 5 U.S.C. § 2302(b)(8) is whether a “disinterested
      observer with knowledge of the essential facts known to and readily ascertainable

      7
         Even if she had exhausted with OSC a claim of reprisal under 5 U.S.C.
      § 2302(b)(9)(A)(i), we find that she also failed to nonfrivolously allege that agency
      officials knew at the time they proposed the suspension, or even when they issued the
      suspension on August 21, 2015, IAF, Tab 3 at 3, that she had filed an OSC complaint or
      that the complaint was a contributing factor in the agency’s decision to suspend her.
                                                                                         8

      by the employee [could] reasonably conclude that the actions of the government
      evidence[d]” such wrongdoing.         Applewhite, 94 M.S.P.R. 300, ¶ 12. (citing
      Lachance v. White, 174 F.3d 1378, 1381 (Fed. Cir. 1999)).
¶11          The appellant alleged that she reported that Captain J.A., her first-line
      supervisor, and Captain C.H., her second-line supervisor, violated the merit
      system principles in a number of instances.       IAF, Tab 3 at 7-8; see 5 U.S.C.
      § 2301(b). She specifically claimed that she reported that she was subject to a
      hostile work environment based on her color and an unspecified disability; she
      performed the work of multiple positions, but did not receive commensurate pay
      and appropriate incentives for excellent performance (while others were so
      rewarded); the agency did not seek to retain her on the basis of adequate
      performance (including the agency’s failure to reward her performance of
      multiple positions, her receipt of a doctoral degree, and her long-term
      institutional knowledge); and she was subject to arbitrary and capricious
      personnel actions and reprisal. IAF, Tab 2 at 4-6, Tab 3 at 8-10; RAF, Tab 15
      at 4-8. Additionally, she alleged that the agency failed to classify her position
      correctly so that she was “responsible for doing eight different jobs.” IAF, Tab 2
      at 4-5, Tab 3 at 8-9; RAF, Tab 15 at 6-7; PFR File, Tab 2 at 8. She also alleged
      that   management’s     various abuses    of   authority started in    April   2014.
      RAF, Tab 15 at 6.
¶12          A nonfrivolous allegation is an assertion that, if proven, could establish the
      matter at issue. 5 C.F.R. § 1201.4(s). An allegation generally will be considered
      nonfrivolous when, under oath or penalty of perjury, an individual makes an
      allegation that is more than conclusory, plausible on its face, and material to the
      legal issues in the appeal. Id. Vague, conclusory, unsupported, and pro forma
      allegations of alleged wrongdoing do not meet the nonfrivolous pleading standard
      needed to establish the Board’s jurisdiction over an IRA appeal.               El v.
      Department of Commerce, 123 M.S.P.R. 76, ¶ 6 (2015).
                                                                                         9

¶13         The allegations the appellant exhausted with OSC are insufficient to support
      a finding that the Board may exercise jurisdiction. Nowhere in the record did the
      appellant specify the persons to whom she disclosed the above matters or when
      she disclosed these matters.     The only item in the record that supports her
      allegation of having made protected disclosures is a self-generated list of
      disclosures and personnel actions that she submitted with her written response to
      a notice of proposed suspension and with her petition for appeal.        IAF, Tab 2
      at 4-6, Tab 3 at 8-10.    In that unsworn document, she listed violations of the
      merit system principles that she allegedly disclosed and why she believed that the
      agency violated those principles. IAF, Tab 2 at 4-6, Tab 3 at 8-10. She did not,
      however, identify any specific disclosures made to named individuals at specific
      times. Additionally, she did not submit any sworn statement or other evidence in
      support of her allegations. The appellant thus failed to nonfrivolously allege that
      she made protected disclosures pursuant to 5 U.S.C. § 2302(b)(8).
      Contributing Factor
¶14         To establish the Board’s jurisdiction, an appellant also must nonfrivolously
      allege that a protected disclosure or activity was a contributing factor in the
      decision to take or fail to take, or threaten to take or fail to take, a personnel
      action against her. Yunus, 242 F.3d at 1371. To satisfy the contributing factor
      criterion at the jurisdictional stage of the case, the appellant need only raise a
      nonfrivolous allegation that the fact of, or the content of, the protected disclosure
      was one factor that tended to affect a personnel action in any way. Sherman v.
      Department of Homeland Security, 122 M.S.P.R. 644, ¶ 8 (2015). One way to
      establish this criterion is the knowledge/timing test, under which an employee
      may nonfrivolously allege that the disclosure was a contributing factor in a
      personnel action through circumstantial evidence, such as evidence that the
      official who took the personnel action knew of the disclosure, and that the
      personnel action occurred within a period of time such that a reasonable person
      could conclude that the disclosure was a contributing factor in the personnel
                                                                                       10

      action. 5 U.S.C. § 1221(e)(1); Sherman, 122 M.S.P.R. 644, ¶ 8. There are other
      ways to allege contributing factor as well. The Board then will consider any
      relevant evidence on the contributing factor question, including the strength or
      weakness of the agency’s reasons for taking the personnel action, whether the
      whistleblowing or activity was personally directed at the proposing or deciding
      official, and whether those individuals had a desire or motive to retaliate. Powers
      v. Department of the Navy, 97 M.S.P.R. 554, ¶ 22 (2004). The whistleblower also
      may show that the official accused of taking retaliatory action had imputed
      knowledge of the protected disclosure or activity by showing that individuals
      with actual knowledge of it influenced the official’s action.      Weed v. Social
      Security Administration, 113 M.S.P.R. 221, ¶ 22 (2010).
¶15         Personnel actions are enumerated in 5 U.S.C. § 2302(a)(2), and include the
      following actions:    appointments; promotions; actions taken under 5 U.S.C.
      chapter 75 and other disciplinary or corrective actions;      details, transfers, or
      reassignments; reinstatements; restoration to duty; reemployment; performance
      evaluations; decisions concerning pay, benefits, or awards, or concerning
      education or training if the education or training may reasonably be expected to
      lead to a personnel action; decisions to order psychiatric testing or examination;
      implementation or enforcement of any nondisclosure policy, form, or agreement;
      and any other significant change in duties, responsibilities, or working conditions.
¶16         The record shows that the agency imposed a 3-day suspension for failure to
      prepare in a timely manner the minutes for a meeting she attended. IAF, Tab 3
      at 3-6, 15-19, 21-22. The agency proposed the suspension on July 16, 2015, and
      issued it on August 21, 2015. Id. at 3, 15. Without submitting any additional
      information or supporting evidence, the appellant asserts that another employee,
      D.A., similarly submitted untimely work on 11 occasions, but was never
      disciplined.   Id. at 7, 20; RAF, Tab 15 at 7.        The record also includes a
      May 21, 2015 letter of reprimand for failure to follow proper leave requesting
      procedures, and it documents that she received a February 27, 2015 letter of
                                                                                        11

      caution related to a request for Family and Medical Leave. IAF, Tab 3 at 4, 7,
      12-14.      The appellant thus nonfrivolously alleged that she was suspended,
      received a letter of reprimand and a letter of caution, and arguably, that she was
      denied advanced sick leave.
¶17            In the unsworn list of disclosures and personnel actions referenced above
      and in her unsworn jurisdictional response, the appellant alleged additional
      personnel actions, including an inaccurate rating, denial of performance awards,
      and an increase in her workload or failure to classify her position properly. Id.
      at 8-10; RAF, Tab 15. These documents, however, are unsworn. Minutes from a
      April 23, 2014 meeting reflecting her assignment as meeting recorder partially
      document an increase in her workload, IAF, Tab 3 at 11, though they do not
      support an allegation that she was assigned to perform the duties of several
      positions, id. at 8-9. The appellant likewise provided no detailed information or
      evidence regarding her allegedly inaccurate performance rating or the specific
      awards she was denied. At most, she nonfrivolously alleged she was assigned to
      prepare minutes for a committee meeting she regularly attended.
¶18            In her jurisdictional response, the appellant also refers to internal
      investigations dated October 8, 2015, and December 14, 2015.          RAF, Tab 15
      at 15.     Although employee investigations are not generally personnel actions
      within the meaning of 5 U.S.C. § 2302(a)(2)(A), it is proper to consider evidence
      regarding an investigation if it is so closely related to an alleged personnel action
      that it could have been a pretext for gathering information to retaliate for
      whistleblowing.         5 U.S.C.    § 2302(a)(2);   Mattil    v.   Department      of
      State, 118 M.S.P.R. 662, ¶ 21 (2013).       The appellant has not identified any
      specific personnel actions associated with the October and December 2015
      investigations, and, indeed, the investigations followed the personnel actions she
                                                                                           12

      alleged. There is also no evidence she updated her OSC complaint to raise this
      matter. 8
¶19         Although the appellant nonfrivolously alleged that the agency took certain
      personnel actions against her, she failed to nonfrivolously allege that she made
      protected disclosures under 5 U.S.C. § 2302(b)(8), or that her alleged disclosures
      contributed to the personnel actions taken against her. She failed to allege, for
      example, that agency officials knew about her protected disclosures when they
      took the personnel actions against her. Although OSC’s March 8, 2016 close-out
      letter establishes that she exhausted her administrative remedies for some of her
      claims, it adds nothing that would change the administrative judge’s finding that
      she failed to meet her jurisdictional burden. ID at 5, 6-7. It does not justify
      granting the petition for review. Russo v. Veterans Administration, 3 M.S.P.R.
      345, 349 (1980) (holding that the Board will not grant a petition for review based
      on new evidence absent a showing that it is of sufficient weight to warrant an
      outcome different from that of the initial decision). We thus affirm the initial
      decision.

                       NOTICE TO THE APPELLANT REGARDING
                          YOUR FURTHER REVIEW RIGHTS
             You have the right to request review of this final decision by the U.S Court
      of Appeals for the Federal Circuit.




      8
        The appellant additionally alleged that the agency violated various antidiscrimination
      laws, the Fair Labor Standards Act, her union’s collective bargaining agreement,
      regulations pertaining to Office of Workers’ Compensation Programs benefits, and
      guidelines pertaining to OSC. IAF, Tab 2 at 4-6, Tab 3 at 7-10; RAF, Tab 15 at 4, 8. It
      is unclear whether these are additional allegations or relate to the disclosures and
      personnel actions she alleged and exhausted with OSC. She also reported that she has
      filed equal employment opportunity complaints for reprisal, retaliation, harassment, and
      discrimination based on disability and race and that she suffers from serious health
      conditions (migraines and high blood pressure) as a result of the treatment she received
      from agency officials. RAF, Tab 15 at 4-5.
                                                                                   13

      The court must receive your request for review no later than 60 calendar
days after the date of this order.      See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff.
Dec. 27, 2012). If you choose to file, be very careful to file on time. The court
has held that normally it does not have the authority to waive this statutory
deadline and that filings that do not comply with the deadline must be dismissed.
See Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
      If you want to request review of the Board’s decision concerning your
claims   of    prohibited   personnel   practices   under   5   U.S.C.   § 2302(b)(8),
(b)(9)(A)(i), (b)(9)(B), (b)(9)(C), or (b)(9)(D), but you do not want to challenge
the Board’s disposition of any other claims of prohibited personnel practices, you
may request review of this final decision by the U.S. Court of Appeals for the
Federal Circuit or any court of appeals of competent jurisdiction. The court of
appeals must receive your petition for review within 60 days after the date of this
order. See 5 U.S.C. § 7703(b)(1)(B) (as rev. eff. Dec. 27, 2012). If you choose
to file, be very careful to file on time. You may choose to request review of the
Board’s decision in the U.S. Court of Appeals for the Federal Circuit or any other
court of appeals of competent jurisdiction, but not both. Once you choose to seek
review in one court of appeals, you may be precluded from seeking review in any
other court.
      If you need further information about your right to appeal this decision to
court, you should refer to the Federal law that gives you this right. It is found in
title 5 of the U.S. Code, section 7703 (5 U.S.C. § 7703) (as rev. eff. Dec. 27,
2012). You may read this law as well as other sections of the U.S. Code, at our
website, http://www.mspb.gov/appeals/uscode/htm. Additional information about
the U.S. Court of Appeals for the Federal Circuit is available at the court’s
website, www.cafc.uscourts.gov. Of particular relevance is the court’s “Guide
for Pro Se Petitioners and Appellants,” which is contained within the
court’s Rules of Practice, and Forms 5, 6, and 11. Additional information about
                                                                                14

other courts of appeals can be found at their respective websites, which can be
accessed through the link below:
      http://www.uscourts.gov/Court_Locator/CourtWebsites.aspx.
      If you are interested in securing pro bono representation for your appeal to
the U.S. Court of Appeals for the Federal Circuit, you may visit our website
at   http://www.mspb.gov/probono      for     information   regarding   pro   bono
representation for Merit Systems Protection Board appellants before the Federal
Circuit.   The Merit Systems Protection Board neither endorses the services
provided by any attorney nor warrants that any attorney will accept representation
in a given case.




FOR THE BOARD:                              ______________________________
                                            Jennifer Everling
                                            Acting Clerk of the Board
Washington, D.C.